The opinion of the court was delivered by
Dixon, J.
It is admitted that the proceedings brought Up> by this ce7'tio7'ci7'i must be supported, if at all, by the provisions of “An act respecting licenses in incorporated boroughs,”approved March 28th, 1892 (Panvph. L., p. 293); and, as we have held that those proceedings are to be instituted in thecouit for the trial of small causes, the prosecutor’s right to relief by certiorari, without appeal to the Common Pleas, can be-based only upon a lack of jurisdiction in the trial court. White v. Neptune City, 27 Vroom 222.
We think such a lack of jurisdiction appears.
The complainant charges the prosecutor with being engaged in the grocery business and soliciting business and delivering groceries within the limits of the borough, with a wagon drawn by one horse, without having a license from the borough.
The statute mentioned does not empower boroughs to pass-ordinances for licensing and regulating a business of that character, and only for the violation of ordinances enacted by authority of that statute is the procedure there indicated applicable.
The proceedings should be set aside, with costs.